Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 9-12 and 15-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims are sufficient to overcome the previously made rejection under 35 USC § 112.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
a first probe sleeve arranged to support the first pin body in a longitudinally slidable manner;
a second probe sleeve arranged to support the second pin body in a longitudinally slidable manner;
a first spring member arranged between the first probe sleeve and the first in body;
a second spring member arranged between the second probe sleeve and the second pin body;
a first coaxial connector and a second coaxial connector; and
wherein the first coaxial connector comprises a first radio frequency adaptor and the second coaxial connector comprises a second radio frequency adaptor,
wherein a first tilt angle between the first probe tip and a plane comprising both the first rotational axis and the second rotation al axis is not equal to zero
Claims 4-6, 9-12 and 15-18 are also allowable for further limiting allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863